DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,092,854. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons below:





[AltContent: textbox (Claim 1 of Application 17/374,531 discloses:
A liquid crystal display device, comprising:
a substrate; and
a pixel electrode disposed on the substrate, the pixel electrode comprising:
a first stem portion that extends in a first direction;
a second stem portion that extends in a second direction crossing the first direction, the second stem portion intersecting with the first stem portion;
a first edge portion that extends in the first direction and electrically connected to the second stem portion;
a plurality of branch portions, each of the plurality of branch portions extending to a direction intersecting the first direction and the second direction from the first stem portion;
a second edge portion that extends in the second direction; and
a first portion that extends from one distal end of the first edge portion in the first direction, wherein the second edge portion extends from one distal end of the first portion in the second direction,
a length of the first stem portion in the first direction is longer than a length of the second stem portion in the second direction,
each of the plurality of branch portions is disposed between the first stem portion and the first edge portion in the second direction,
each of the plurality of branch portions is disposed between the second stem portion and the second edge portion in the first direction, and
the second edge portion is spaced apart from each of the plurality of branch portions.)][AltContent: textbox (Claim 1 of U.S. Patent No. 11,092,854 discloses:
A liquid crystal display device, comprising: 
a substrate; and 
a pixel electrode disposed on the substrate, the pixel electrode comprising: 
a first stem portion that extends in a first direction; 
a second stem portion that extends in a second direction crossing the first direction, the second stem portion intersecting with the first stem portion; 
a first edge portion that extends in the first direction and electrically connected to the second stem portion; 
a plurality of branch portions, the branch portions extending to a direction intersecting the first direction and the second direction from the first stem portion; 
a second edge portion that extends in the second direction; and 
a first portion that extends from one distal end of the first edge portion in the first direction, wherein the second edge portion extends from one distal end of the first portion in the second direction, 
wherein a length of the first stem portion in the first direction is longer than a length of the second stem portion in the second direction, 
wherein the plurality of branch portions are disposed between the first stem portion and the first edge portion in the second direction, 
wherein the plurality of branch portions are disposed between the second stem portion and the second edge portion in the first direction, and 
wherein the second edge portion is spaced apart from the branch portions.)]




[AltContent: textbox (Claim 2 of U.S. Patent No. 11,092,854 discloses:
The liquid crystal display device of claim 1, wherein a length of the first edge portion in the first direction is longer than a length of the second edge portion in the second direction.)]Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 11,092,854. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons below:
[AltContent: textbox (Claim 2 of Application 17/374,531 discloses:
The liquid crystal display device of claim 1, wherein a length of the first edge portion in the first direction is longer than a length of the second edge portion in the second direction.)]
Therefore, Claim 2 of Application 17/374,531 is disclosed in Claim 2 of Patent No. 11,092,854.



[AltContent: textbox (Claim 3 of Application 17/374,531 discloses:
The liquid crystal display device of claim 1, wherein the plurality of the branch portions of the pixel electrode, the first edge portion of the pixel electrode, the second edge portion of the pixel electrode and the first stem portion of the pixel electrode are disposed directly on a same layer and include a same material.)][AltContent: textbox (Claim 3 of U.S. Patent No. 11,092,854 discloses:
The liquid crystal display device of claim 1, wherein the branch portions of the pixel electrode, the first edge portion of the pixel electrode, the second edge portion of the pixel electrode and the first stem portion of the pixel electrode are disposed directly on a same layer and include a same material.)]Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 11,092,854. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons below:



[AltContent: textbox (Claim 4 of Application 17/374,531 discloses:
The liquid crystal display device of claim 1, wherein a width of the first edge portion in the second direction is substantially the same as a width of the first portion of the pixel electrode in the second direction.)][AltContent: textbox (Claim 4 of U.S. Patent No. 11,092,854 discloses:
The liquid crystal display device of claim 1, wherein a width of the first edge portion in the second direction is substantially the same as a width of the first portion of the pixel electrode in the second direction.)]Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 11,092,854. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons below:

Therefore, Claim 4 of Application 17/374,531 is disclosed in Claim 4 of Patent No. 11,092,854.


[AltContent: textbox (Claim 5 of U.S. Patent No. 11,092,854 discloses:
The liquid crystal display device of claim 1, wherein the pixel electrode further comprises: 
a third edge portion that extends in the second direction, and 
a second portion that extends from another distal end of the first edge portion in the first direction, wherein 
the third edge portion extends from one distal end of the second portion in the second direction, wherein 
the second stem portion is disposed between the second edge portion and the third edge portion in the first direction.)][AltContent: textbox (Claim 5 of Application 17/374,531 discloses:
The liquid crystal display device of claim 1, wherein the pixel electrode further comprises:
a third edge portion that extends in the second direction; and
a second portion that extends from another distal end of the first edge portion in the first direction, wherein
the third edge portion extends from one distal end of the second portion in the second direction, and
the second stem portion is disposed between the second edge portion and the third edge portion in the first direction.)]Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 11,092,854. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons below:













Therefore, Claim 5 of Application 17/374,531 is disclosed in Claim 5 of Patent No. 11,092,854.


Allowable Subject Matter
Claims 6-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 9-16 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art as presently searched does not disclose the liquid crystal display device of claim 6 (having all the combination of features including wherein the first stem portion is separated from the third edge portion), the liquid crystal display device of claim 7 (having all the combination of features including wherein the first stem portion is separated from the second edge portion), the liquid crystal display device of claim 8 (having all the combination of features including a first connection electrode extending in the second direction that connects a distal end of the first stem portion to the first edge portion, wherein the first connection electrode is disposed between the second stem portion and the second edge portion), and the liquid crystal display device of claim 9 (having all the combination of features including at least wherein the pixel electrode comprises: a plurality of first slits parallel to each other; a plurality of second slits parallel to each other obliquely arranged to the first slits; a plurality of third slits parallel to each other obliquely arranged to the second slits; a plurality of fourth slits parallel to each other obliquely arrange to the third slits; a stem portion of the pixel electrode positioned between the plurality of first slits and the plurality of second slits, between the plurality of second slits .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL CHANG LEE whose telephone number is (571)270-7923. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/PAUL C LEE/Primary Examiner, Art Unit 2871